[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                          JULY 13, 2011
                                            No. 10-13997                   JOHN LEY
                                        Non-Argument Calendar                CLERK
                                      ________________________

                                           Agency No. A097-833-137


PAU THAWN-MUNG,

llllllllllllllllllllllllllllllllllllllll                                           Petitioner,


                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                        Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (July 13, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

         Pau Thawn-Mung, through counsel, petitions for review of the Board of
Immigration Appeals’s (“BIA”) denial of his motion to reopen asylum proceedings

as untimely, pursuant to INA §§ 240(c)(7)(A) and (C)(i), 8 U.S.C. § 1229a(c)(7); 8

C.F.R. § 1003.2. Thawn-Mung, a native and citizen of Burma, entered the United

States on April 11, 2004, as an alien lacking any form of entry documentation. An

Immigration Judge (“IJ”) found Thawn-Mung removable as charged, denied his

request for asylum, withholding of removal, and United Nations Convention

Against Torture and Other Cruel Inhuman or Degrading Treatment or Punishment

(“CAT”) protection, and the BIA affirmed. In January 2010, Thawn-Mung filed a

motion to reopen his asylum proceedings, offering new evidence and arguing that

the government had increased its persecution of Christians and the minority ethnic

group, the Chin, of which he was a member, and the Burmese authorities

continued to search for him in order to persecute him. The BIA denied

Thawn-Mung’s motion as untimely, concluding that the evidence put forward

established changed personal conditions, and there was insufficient evidence of

changed conditions.

      In his brief, Thawn-Mung argues that the BIA ignored evidence of changed

conditions, including the 2007 Saffron Revolution, which warranted the reopening

of his removal proceedings. He also argues that he submitted sufficient evidence

of worsened conditions, as reflected by a 2008 human rights report and his own

                                        2
increased political activism in the United States. Lastly, Thawn-Mung contends

that the BIA failed to explain why the Saffron Revolution and the government’s

response did not constitute changed country conditions.

      We review the denial of a motion to reopen removal proceedings for an

abuse of discretion. Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir.

2009). Judicial review “is limited to determining whether there has been an

exercise of administrative discretion and whether the matter of exercise has been

arbitrary or capricious.” Id. Motions to reopen are especially disfavored in

removal proceedings, “where, as a general matter, every delay works to the

advantage of the deportable alien who wishes merely to remain in the United

States.” Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006) (internal

quotation omitted).

      Ordinarily, an alien who is subject to a final order of removal and wishes to

reopen the proceedings may file before an IJ one motion to reopen. INA

§ 240(c)(7)(A), 8 U.S.C. § 1229a(c)(7)(A). This motion must be filed within 90

days of the date of the final removal order. INA § 240(c)(7)(C)(i), 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.23(b)(1). Nevertheless, the time and

numerical limits are inapplicable if the alien can demonstrate “changed country

conditions arising in the country of nationality or the country to which removal

                                         3
has been ordered, if such evidence is material and was not available and would not

have been discovered or presented at the previous proceeding.” INA

§ 240(c)(7)(C)(ii); 8 C.F.R. § 1003.23(b)(4)(i). This Court has held that an alien

who has been ordered removed cannot file a successive asylum application,

“except as part of a timely and properly filed motion to reopen or one that claims

that the late motion is excused because of changed country conditions.” Chen v.

U.S. Att’y Gen., 565 F.3d 805, 810 (11th Cir. 2009). An alien cannot circumvent

the requirement of changed country conditions by demonstrating only a change in

his personal circumstances. Zhang, 572 F.3d at 1319.

      The BIA has the discretion to deny a motion to reopen for, among other

things, failure to introduce evidence that was material and previously unavailable.

Li v. U.S. Att’y Gen., 488 F.3d 1371, 1374-75 (11th Cir. 2007). “An alien who

attempts to show that the evidence is material bears a heavy burden and must

present evidence that demonstrates that, if the proceedings were opened, the new

evidence would likely change the result in the case.” Jiang v. U.S. Att’y Gen., 568
F.3d 1252, 1256-57 (11th Cir. 2009). Although the BIA is not required to discuss

every piece of evidence presented, it is required to give reasoned consideration to

all the evidence submitted by the petitioner. Tan v. U.S. Att’y Gen., 446 F.3d
1369, 1376 (11th Cir. 2006) (reviewing the denial of an application for

                                         4
withholding of removal).



      Thawn-Mung failed to satisfy his heavy burden, because he did not offer

any evidence explicitly indicating changed country conditions. The bulk of his

submissions tend to show that the restrictions on religion and freedom of speech,

as well as persecution against minority groups, like the Chin, has continued, and

not escalated, even after the Saffron Revolution, and is similar to the persecution

and religious restrictions that Thawn-Mung experienced while living in Burma.

Moreover, Thawn-Mung’s other submissions show a change in personal

conditions, because he only became politically active once ordered removed from

the United States. See Zhang, 572 F.3d at 1319. Additionally, the BIA gave

reasoned consideration to the evidence submitted. Tan, 446 F.3d at 1376. Thus,

Thawn-Mung did not meet his heavy burden to show that the evidence he

submitted reflected changed country conditions, as opposed to changed personal

conditions, to excuse his filing of an untimely motion to reopen. 8 C.F.R.

§ 1003.2(b)(4)(i). Accordingly, the BIA did not abuse its discretion in denying

Thawn-Mung’s present motion, and we deny his petition for review.

      PETITION DENIED.




                                          5